IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                        September 15, 2009

                                     No. 09-10317                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



DR. JORDAN YEE,

                                                   Plaintiff-Appellant,
v.

BUREAU OF PRISONS; MICHAEL B. MUKASEY, U.S. ATTORNEY
GENERAL; DEPARTMENT OF JUSTICE,

                                                   Defendants-Appellees.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                                 No. 4:08-CV-703


Before DAVIS, SMITH and DENNIS, Circuit Judges.
PER CURIAM:*
       In this Title VII action brought by Jordan Yee, M.D., an employee of the
Bureau of Prisons, we agree with the district court that plaintiff’s action seeks
relief which represents an attempted collateral attack on a previous, unfavorable
arbitration order.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 09-10317

      The previous arbitration proceeding involved a grievance plaintiff filed
through his union challenging a one day suspension for allegedly changing a
prescription and a related charge of providing misleading statements during the
investigation.   In this Title VII suit, plaintiff alleged that his supervisor
discriminated against him by failing to furnish him with exculpatory evidence
that would have been helpful to him in the arbitration proceeding.
      As the district court stated, all of the plaintiff’s current claims relate to
defendants’ alleged wrongful acts before and during the previous arbitration.
Plaintiff is attempting to collaterally challenge the arbitration order and the
procedure followed in that proceeding by way of this Title VII action, which the
district court correctly concluded he cannot do. See e.g., United States Postal
Serv. v. National Association of Letter Carriers, 64 F. Supp. 2d 633 (S.D. Tx.
1999); Brown v. Potter, 67 F. Appx. 368, 2003 WL 21321240 (7th Cir. April 28,
2003).
      We also agree with the district court that Plaintiff’s due process claim
must also fail. The duty to disclose exculpatory evidence pursuant to Brady v.
Maryland, 373 U.S. 83 (1963), applies in criminal cases and is inapplicable to a
labor arbitration arising from an employment dispute, which is a civil
proceeding. See Tandon v. Comm’r, 2000 WL 331926 (6th Cir. March 23, 2000);
NLRB v. Nueva Eng’g, Inc., 761 F.2d 961, 969 (4th Cir. 1985)(rejecting
application of Brady to proceeding before the National Labor Relations Board);
Mister Discount Stockbrokers, Inc. v. SEC, 768 F.2d 875, 878 (7th Cir.
1985)(rejecting Brady in context of securities administrative disciplinary
proceeding).
      For the reasons stated above along with the reasons stated by the district
court in its cogent order of February 27, 2009, the judgment of the district court
is affirmed.
      AFFIRMED.

                                        2